                                             Case 4:19-cv-03046-JST Document 61 Filed 06/26/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DEVAN COSTA, et al.,                            Case No. 19-cv-03046-JST
                                                         Plaintiffs,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                  v.                                        RECONSIDERATION
                                   9

                                  10        POSTMATES INC.,                                 Re: ECF No. 49
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiffs’ motion for reconsideration regarding motion to compel

                                  14   arbitration and stay civil proceedings. ECF No. 49. The Court will deny the motion.

                                  15   I.       BACKGROUND

                                  16            Plaintiffs Devan Costa and Ahmed Wadsworth are residents of Los Angeles, California

                                  17   who, until recently, worked full-time as couriers for Postmates. ECF No. 1 ¶¶ 5-6. Postmates

                                  18   deploys couriers to provide on-demand deliveries of food and other items from various partner
                                  19   merchants. Id. ¶¶ 13-17. Plaintiffs bring this suit alleging that Postmates has misclassified them

                                  20   as independent contractors. Id. ¶ 1. Based on this misclassification, Plaintiffs assert that

                                  21   Postmates has failed to pay them a minimum wage, overtime, and sick time, as required by the

                                  22   Fair Labor Standards Act, the California Labor Code, and Los Angeles County and Municipal

                                  23   ordinances, and in violation of the California Unfair Competition Law. Id. ¶¶ 1, 61, 64, 67, 69.

                                  24            To sign up as a courier, individuals must complete the Postmates Fleet Agreement. ECF

                                  25   No. 23-1 ¶¶ 4-7. Whenever Postmates updates the Fleet Agreement, couriers are required to

                                  26   assent to the new agreement. Id. ¶ 9. The Fleet Agreement contains a Mutual Arbitration
                                  27   Provision requiring couriers to resolve any dispute with Postmates through final and binding

                                  28   arbitration. Id. ¶ 11. The Fleet Agreement also contains a provision allowing couriers to opt out
                                              Case 4:19-cv-03046-JST Document 61 Filed 06/26/20 Page 2 of 5




                                   1   of the Mutual Arbitration Provision within thirty days of accepting the agreement. Id. Costa and

                                   2   Wadsworth each signed three Fleet Agreements: the 2017, 2018, and 2019 agreements. Id. ¶¶

                                   3   13-18. Neither Plaintiff opted out of the 2017 or 2018 Arbitration Provision. ECF No. 23-1 ¶¶

                                   4   13-14, 16-17. However, both Plaintiffs opted out of the Mutual Arbitration Provision in the 2019

                                   5   Fleet Agreement within thirty days of accepting the agreement. Id. ¶¶ 15, 18.

                                   6             On June 13, 2019, Postmates filed a motion to compel arbitration and stay civil

                                   7   proceedings pursuant to the Mutual Arbitration Provision. ECF No. 23. Plaintiffs opposed the

                                   8   motion, ECF No. 26, and Postmates filed its reply on July 5, 2019, ECF No. 30. On September

                                   9   27, 2019, Postmates notified the Court and Plaintiffs of its “class action settlement in Rimler v.

                                  10   Postmates, Inc., Case No. CGC-18-567868 (San Francisco Super. Ct.),” which “covers the

                                  11   misclassification-based claims asserted by Plaintiffs in this case.” ECF No. 38 at 2. On October

                                  12   3, 2019 the Court granted Postmates’s motion to compel arbitration (“Arbitration Order”). ECF
Northern District of California
 United States District Court




                                  13   No. 39. Shortly thereafter, the Court vacated this order in light of Postmates’s notice of

                                  14   settlement. ECF No. 40.

                                  15             On March 9, 2020, Plaintiffs filed a motion for reconsideration of the Arbitration Order.

                                  16   ECF No. 49. Plaintiffs argue that Postmates’s participation in the Rimler class settlement

                                  17   breached the Mutual Arbitration Provision, thereby rendering the provision unenforceable. ECF

                                  18   No. 49 at 12. Postmates opposes this motion, ECF No. 53, and Plaintiffs have filed a reply, ECF

                                  19   No. 54.

                                  20   II.       JURISDICTION

                                  21             This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

                                  22   III.      LEGAL STANDARD

                                  23             “Under Civil Local Rule 7-9(a), a party must seek permission from the court prior to filing

                                  24   a motion for reconsideration.” Chien Van Bui v. City and County of San Francisco, No. C 11-

                                  25   04189 LB, 2014 WL 12701124, at *2 (N.D. Cal. July 25, 2014) (Citing Civ. L.R. 7-9(a)). A party

                                  26   may seek leave “on three grounds: (1) a material difference in fact or law exists from that which

                                  27   was presented to the court, which, in the exercise of reasonable diligence, the moving party did not

                                  28   know at the time of the order for which reconsideration is sought; (2) the emergence of new
                                                                                          2
                                             Case 4:19-cv-03046-JST Document 61 Filed 06/26/20 Page 3 of 5




                                   1   material facts or a change of law; or (3) a manifest failure by the court to consider material facts or

                                   2   dispositive legal arguments.” Cutlip v. Deutsche Bank National Trust Company for the

                                   3   Harborview Mortgage Loan Trust Pass-Through Certificates 2007-7, No. 15-cv-01345-BLF,

                                   4   2015 WL 5964034, at *1 (N.D. Cal. Oct. 13, 2015) (citing Civil L.R. 7-9(b)(1)-(3)).

                                   5           Even if the court grants a party leave to file a motion for reconsideration, these motions

                                   6   “are disfavored and rarely granted.” Brown v. United States, Nos. CV 09–8168 ABC, CR 03–847

                                   7   ABC, 2011 WL 333380, *2 (C.D. Cal. Jan. 31, 2011). “[A] motion for reconsideration is an

                                   8   ‘extraordinary remedy, to be used sparingly in the interests of finality and conservation of judicial

                                   9   resources.’” Circle Click Media LLC v. Regus Mgmt. Grp. LLC, No. 12-CV-04000-EMC, 2015

                                  10   WL 8477293, at *2 (N.D. Cal. Dec. 10, 2015) (quoting Kona Enters. v. Estate of Bishop, 229 F.3d

                                  11   877, 890 (9th Cir. 2000)). Under Federal Rule of Civil Procedure 59(e), “[r]econsideration is

                                  12   appropriate if the district court (1) is presented with newly discovered evidence, (2) committed
Northern District of California
 United States District Court




                                  13   clear error or the initial decision was manifestly unjust, or (3) if there is an intervening change in

                                  14   controlling law.” Sch. Dist. No. 1J, Multnomah Cty, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th

                                  15   Cir. 1993). “Rule 60(b) provides for reconsideration only upon a showing of (1) mistake, surprise,

                                  16   or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void judgment; (5) a satisfied

                                  17   or discharged judgment; or (6) extraordinary circumstances which would justify

                                  18   relief.” Id. (internal quotation marks omitted). The party seeking reconsideration bears the burden

                                  19   of establishing appropriate grounds for that relief. See U.S. v. Witt, No. 1:15-cv-00418-LJO-SAB,

                                  20   2015 WL 5117046, at *1 (E.D. Cal. July 31, 2015).

                                  21   IV.     DISCUSSION

                                  22           Plaintiffs argue that the Court should reconsider its Arbitration Order because Postmates’s

                                  23   participation in the Rimler class settlement breached the Mutual Arbitration Provision in the Fleet

                                  24   Agreement, thereby rendering the agreement unenforceable. ECF No. 49 at 12. Plaintiffs contend

                                  25   that Federal Rule of Civil Procedure 60 and Local Rule 7-9 provide grounds for reconsideration

                                  26   because “Postmates’s breach was revealed only after briefing was complete on Postmates’s

                                  27

                                  28
                                                                                          3
                                           Case 4:19-cv-03046-JST Document 61 Filed 06/26/20 Page 4 of 5




                                   1   Motion to Compel Arbitration.”1 ECF No. 49 at 12. However, Plaintiffs fail to establish a basis

                                   2   for reconsideration under either rule.

                                   3          A.      Federal Rule of Civil Procedure 60(b)

                                   4          Plaintiffs first assert that the “newly discovered evidence” of Postmates’s participation in

                                   5   the Rimler class settlement justifies reconsideration under Rule 60(b)(2). ECF No. 49 at 12 n.6.

                                   6   When a movant seeks reconsideration based on “newly discovered evidence,” he “‘must make

                                   7   three showings’: the evidence must be ‘newly discovered,’ the movant must have exercised ‘due

                                   8   diligence’ to discover the evidence, and the evidence ‘must be of such magnitude that production

                                   9   of it earlier would have been likely to change the disposition of the case.’” White v. Square, Inc.,

                                  10   No. 15-cv-04539-JST, 2016 WL 6647927, at *2 (N.D. Cal. Nov. 9, 2016) (quoting Coastal

                                  11   Transfer Co. v. Toyota Motor Sales, U.S.A., 833 F.2d 208, 211 (9th Cir. 1987)).2 Plaintiffs make

                                  12   no attempt to show “reasonable diligence” in their submissions aside from stating that they “meet
Northern District of California
 United States District Court




                                  13   the requirement for a motion for reconsideration because Postmates’s breach was revealed only

                                  14   after briefing was complete on Postmates’s Motion to Compel Arbitration.” ECF No. 49 at 12 n.6.

                                  15   They provide no explanation “as to when, or how, or under what circumstances” Plaintiffs first

                                  16   learned of Postmates’s participation in the Rimler class settlement. Balestreri v. United States,

                                  17   224 F.2d 915, 917 (9th Cir. 1955).

                                  18          Moreover, Postmates informed Plaintiffs and the Court of the Rimler settlement by filing a

                                  19   notice of settlement five days before the Arbitration Order was issued. See ECF Nos. 38, 39;

                                  20   Feature Realty, Inc. v. City of Spokane, 331 F.3d 1082, 1093 (9th Cir. 2003) (denying

                                  21   reconsideration under Rule 60(b)(2) where counsel received new information eight days before the

                                  22   entry of judgment and holding “[e]vidence ‘in the possession of the party before the judgment was

                                  23

                                  24   1
                                        Plaintiffs also assert that “the Court can consider this submission as a supplemental brief in
                                  25   opposition to Postmates’s Motion to Compel arbitration” rather than a motion for reconsideration.
                                       ECF No. 49 at 12 n.6. However, the Court already rejected Plaintiffs’ request to submit
                                  26   supplemental briefing and, instead, permitted Plaintiffs to file a motion for reconsideration of the
                                       Court’s Arbitration Order. ECF Nos. 44, 46.
                                  27   2
                                        A plaintiff must make the same three showings to justify reconsideration based on “newly
                                  28   discovered evidence” under Rules 59(e) and 60(b). See Coastal Transfer, 833 F.2d 208, 211 (9th
                                       Cir. 1987)).
                                                                                      4
                                           Case 4:19-cv-03046-JST Document 61 Filed 06/26/20 Page 5 of 5




                                   1   rendered is not newly discovered.’” (citations omitted)); Imagenetix, Inc.v. GNC Holdings, Inc.,

                                   2   No. 12-CV-89-H (RBB), 2013 WL 12114630, at *4 (S.D. Cal. Jan. 28, 2013) (“‘[N]ewly

                                   3   discovered evidence’ is evidence that was not in the possession of the party before the order is

                                   4   issued and could not have been discovered with reasonable diligence” (citing Coastal Transfer,

                                   5   833 F.2d at 212)); see also PageMasters, Inc. v. Oce-Technologies, B.V., No. CIV 05-1519-PHX

                                   6   RCB, 2007 WL 2696854, at *4 (D. Ariz. Sept. 12, 2007) (finding that a License Agreement was

                                   7   not “newly discovered evidence” because it was “[p]ublicly available through the press release on

                                   8   Defendant’s website.”). Thus, Plaintiffs fail to satisfy the requirements for reconsideration under

                                   9   Rule 60(b)(2). See Witt, 2015 WL 5117046, at *1 (noting that the movant bears the burden of

                                  10   establishing grounds for reconsideration).

                                  11          B.      Local Rule 7-9(b)

                                  12          Plaintiffs also assert that the “newly discovered evidence” of Defendant’s participation in
Northern District of California
 United States District Court




                                  13   the Rimler class settlement justifies reconsideration under Local Rule 7-9(b). However, Rule

                                  14   7-9(b) does not provide an independent basis for granting a motion for reconsideration. Rather, it

                                  15   simply outlines the requirements that a party must meet when “seek[ing] permission from the

                                  16   court prior to filing a motion for reconsideration.” Chien Van Bui, 2014 WL 12701124, at *2.

                                  17   Thus, Plaintiffs may not seek reconsideration of the Arbitration Order on this basis.

                                  18                                            CONCLUSION

                                  19          For the foregoing reasons, Plaintiffs’ motion for reconsideration regarding motion to

                                  20   compel arbitration and stay civil proceedings is DENIED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 26, 2020
                                                                                       ______________________________________
                                  23
                                                                                                     JON S. TIGAR
                                  24                                                           United States District Judge

                                  25

                                  26
                                  27

                                  28
                                                                                        5
